Citation Nr: 1242358	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-36 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to automobile or automobile adaptive equipment.

3.  Entitlement to a disability rating in excess of 10 percent for right tarsal tunnel syndrome.

4.  Entitlement to a disability rating in excess of 10 percent for left tarsal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO decision.  He presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2012.  His testimony was reduced to writing and a transcript of the hearing is of record and has been reviewed.

The issues of entitlement to a disability rating in excess of 10 percent for right tarsal tunnel syndrome and entitlement to a disability rating in excess of 10 percent for left tarsal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the April 2012 hearing, the Veteran withdrew his appeals for entitlement to service connection for a right hip disability and entitlement to automobile or automobile adaptive equipment; as of that date, the Board had not yet promulgated a final decision on the issues presented. 


CONCLUSION OF LAW

The Veteran's appeals for entitlement to service connection for a right hip disability and entitlement to automobile or automobile adaptive equipment have been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the April 2012 hearing, the Veteran, with the assistance of his representative, withdrew his appeals for entitlement to service connection for a right hip disability and entitlement to automobile or automobile adaptive equipment.  The transcript of the hearing reflects that there was some discussion regarding his decision, and that his decision to withdraw the appeals was an informed one.  

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision.  38 C.F.R. § 20.204(b).  When he or she does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).

Because the Veteran has expressed a desire to terminate his appeal as to these claims and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).





							(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to service connection for a right hip disability is dismissed.

The appeal for entitlement to automobile or automobile adaptive equipment is dismissed.


REMAND

Historically, the Veteran sustained a right ankle sprain in a dirt bike injury during service.  He sustained a sprain to his left ankle while running during service.  He subsequently developed arthritis in both ankles.  Medical opinion in 2003 was to the effect that the arthritis was likely due to the sprains during service.  Service connection for residuals of injuries to both ankles was therefore granted effective in December 2002.  

The Veteran subsequently sought service connection for tarsal tunnel syndrome of both feet, as proximately caused by or secondary to his bilateral ankle arthritis.  A VA medical opinion was to the effect that the tarsal tunnel syndrome was likely related to or aggravated by the prior ankle injuries.  Thus, service connection for tarsal tunnel syndrome affecting both feet was granted effective in November 2003.  A 10 percent disability rating was assigned at that time.  

The Veteran now contends that a higher disability rating is warranted for tarsal tunnel syndrome of both feet.  During the April 2012 hearing on appeal, he testified that he has multiple symptoms which he believes are due to tarsal tunnel syndrome, to include balance problems due to numbness in his feet, and cramping of the muscles in his upper foot which develops following acute pain in the soles of his feet.  He and his representative carefully explained that the Veteran has multiple problems with his feet, and that it is impossible for someone without medical training to fully explain his symptoms and to attribute the different and overlapping symptoms to any one particular problem.  The Veteran's representative noted, however, that as the Veteran is service-connected for arthritis of both ankles and for tarsal tunnel syndrome affecting both ankles and feet, that many of his foot complaints should be attributable to service-connected disabilities.

Review of the Veteran's medical records reveals that he has multiple, complex problems involving his feet and legs, including the service-connected disabilities outlined above, as well as nonservice-connected diabetic polyneuropathy and peripheral vascular disease.  In December 2010, his right great toe was amputated due to gangrene.  

The Veteran underwent a VA examination pursuant to this claim in February 2010.  Unfortunately, his claims file was not provided to the examiner, so the examiner was not fully aware of the history of the service-connected disabilities.  Furthermore, it would appear that the Veteran's overall foot problems have worsened since February 2010, as the Veteran's April 2012 testimony about his nearly incapacitating pain stands in great contrast to the findings of the February 2010 VA examiner that the Veteran had normal gait and was able to perform range of motion exercises without painful limitation or additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  For these reasons, the Board determines that another VA examination is required so that an informed medical examiner may 1) sort out the various foot pathologies and symptoms to determine which symptoms are due to the Veteran's service-connected disabilities and which symptoms are due to nonservice-connected disabilities; and 2) identify the current levels of impairment associated with each service-connected foot and ankle disability.  

As the Veteran testified that he continues to receive VA medical care, his VA medical records should be updated for the claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, the Board observes that although the Veteran testified that he receives VA prosthetic assistance, to include the provision of special shoes and inserts for his own shoes, it does not appear that any VA prosthetic records reflecting prosthetic assistance during the appeal period have been associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to March 2012 by the Jesse Brown VA Medical Center, the Westside VA Medical Center, the Hines VA Hospital, and all associated clinics for inclusion in his claims file.  The RO should additionally obtain all VA prosthetics records from September 2005 until the present for inclusion in his claims file.  

2.  The Veteran should be afforded a VA examination by a physician with relevant expertise to determine the nature and extent of the Veteran's service-connected bilateral tarsal tunnel syndrome.  In doing so, the examiner is also requested to sort out the various foot pathologies and symptoms to determine which symptoms are due to the Veteran's service-connected disabilities and which symptoms are due to nonservice-connected disabilities.  The claims folder, including the records requested above, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to clearly identify all symptoms and diagnoses involving the Veteran's feet and ankles, and discuss which symptoms and diagnoses are related to the Veteran's arthritis/strain residuals and which symptoms are related to his tarsal tunnel syndrome.  The levels of impairment associated with each service-connected symptom and diagnosis should be fully described, along with the functional impact of each upon his daily life.  If it is not possible to make the above distinctions with respect to service-connected and nonservice-connected disabilities affecting the bilateral feet/ankles, the VA examiner should state so and indicate the reasons why such distinctions could not be made.  The complete rationale for each conclusion reached should be fully explained.  

3.  After the development requested above has been completed, the AMC/RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


